
	

113 HR 622 IH: American Memorial Park Tinian Annex Act
U.S. House of Representatives
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 622
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2013
			Mr. Sablan (for
			 himself, Mr. Holt,
			 Mr. Pierluisi,
			 Ms. Bordallo,
			 Mr. Young of Alaska,
			 Mr. Grijalva,
			 Mr. Faleomavaega, and
			 Mr. Honda) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To direct the Secretary of the Interior to develop,
		  maintain, and administer an annex in Tinian, Commonwealth of the Northern
		  Mariana Islands, as an extension of the American Memorial Park located in
		  Saipan, and for other purposes.
	
	
		1.American Memorial Park Annex
			 in Tinian
			(a)Short
			 titleThis section may be
			 cited as the American Memorial Park
			 Tinian Annex Act.
			(b)FindingsCongress finds as follows:
				(1)In 2001 the
			 National Park Service conducted a suitability and feasibility study of North
			 Field on the island of Tinian, Commonwealth of the Northern Mariana Islands,
			 for inclusion in the National Park System.
				(2)North Field Tinian
			 is listed on the National Register of Historic Places as an historic district
			 and has been designated a national historic landmark.
				(3)The Department of
			 Defense holds a 50-year lease over North Field Tinian.
				(4)The National Park
			 Service determined that North Field Tinian was suitable for inclusion as
			 one of the most significant World War II sites in the Pacific
			 because atomic bombs were flown to Hiroshima and Nagasaki from this
			 site.
				(5)The National Park
			 Service determined, however, that it was not feasible to include North Field
			 Tinian as a unit of the National Park System because of the military’s
			 future long term needs.
				(6)American Memorial
			 Park on the island of Saipan, Commonwealth of the Northern Mariana Islands, is
			 managed by the National Park Service, as authorized under Public Law 94–241 and
			 Public Law 95–348, to commemorate the World War II Marianas Campaign.
				(7)A
			 Tinian Annex to the American Memorial Park could provide the opportunity for on
			 and off site interpretation of North Field without conflicting with military
			 needs.
				(c)EstablishmentUsing existing facilities instead of
			 developing new facilities to the extent practicable, the Secretary of the
			 Interior, acting through the National Park Service, shall develop, maintain,
			 and administer an annex in Tinian, Commonwealth of the Northern Mariana
			 Islands, as an extension of the American Memorial Park located in Saipan, on an
			 appropriate parcel of Tinian Public Land to be agreed upon by the National Park
			 Service and the Governor of the Northern Mariana Islands in consultation with
			 the Mayor of Tinian. The annex shall be used to—
				(1)interpret the
			 important aspects of North Field by highlighting the historic events related to
			 the World War II Marianas Campaign; and
				(2)serve as a
			 curatorial storage of World War II artifacts.
				
